79 F.3d 1151
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Bjorn Michael RYDDER, Appellee,v.Susan Marie RYDDER, Appellant.
No. 95-2489.
United States Court of Appeals, Eighth Circuit.
Submitted March 6, 1996.Filed March 20, 1996.

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Before the court is an appeal from the district court's award of attorneys' fees occasioned by the first appeal in this case.  See Rydder v. Rydder, 49 F.3d 369 (1995).   In that opinion, we noted that an award of more than $10,000 for fees occasioned by the trial of the case would be "clearly inappropriate" (see 42 U.S.C. § 11607(b)(3)) because of Mrs. Rydder's "straitened financial circumstances."   Because we see no evidence in the record that Mrs. Rydder's financial circumstances have ameliorated, we reverse the award of the district court and direct it to enter an amended judgment awarding Mr. Rydder $10,000 in fees and expenses.


2
A true copy.